DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-18 filed August 3, 2022.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 46, each instance of the phrase “sensor switch 42” should be changed to “sensor switch 44,” in Paragraph 47, line 13, the phrase “the sto pawl” should be changed to “the stop pawl,” and in Paragraph 47, line 14, the phrase “the can slot” should be changed to “the cam slot.”  
Appropriate correction is required.
Claim Objections
Claims 1-7, 9-11, 13, and 15-17 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “A coupler-actuator assembly for a powered latch” should be changed to “A coupler-actuator assembly in combination with a powered latch,” in line 7, the phrase “a plurality of gear sectors one or more of which are” should be changed to “a plurality of gear sectors, each of which is,” and in line 8, the phrase “of the associated gear sector” should be changed to “of itself.”
In regards to claim 2, line 1, the phrase “The coupler-actuator assembly” should be changed to “The coupler-actuator assembly in combination with the powered latch system.”
In regards to claim 3, line 1, the phrase “The coupler-actuator assembly of claim 2, further comprising” should be changed to “The coupler-actuator assembly in combination with the powered latch system of claim 2, wherein the powered latch system comprises,” and in line 5, the phrase “from/secure” should be changed to “from or to secure” for clarification.
In regards to claim 4, the claim should read as follows: “The coupler-actuator assembly in combination with the powered latch system of claim 3, wherein the one or more slider racks comprises a pair of connected slider racks, the one or more connecting rods comprises a pair of opposed connecting rods, each coupled to a corresponding one of the pair of connected slider racks within the housing, and the one or more latch assemblies comprises a pair of opposed latch assemblies, each coupled to a corresponding one of the pair of opposed connecting rods outside of the housing.”  The current language suggests that the device includes pairs of slider racks, connecting rods, and latch assemblies in addition to the one or more slider racks, connecting rods, and latch assemblies of claims 1-3, whereas, the specification provides support for the one or more slider racks to comprise a pair, the one or more connecting rods to comprise a pair, and the one or more latch assemblies to comprise a pair.
In regards to claim 5, line 1, the phrase “The coupler-actuator assembly” should be changed to “The coupler-actuator assembly in combination with the powered latch system,” in line 5, the phrase “an actuating gear sector” should be changed to “the plurality of gear sectors comprises an actuating gear sector” and the semi-colon following the phrase “a common axis” should be replaced with a comma, in lines 11 and 12, each instance of the phrase “the another common axis” should be changed to “the other common axis,” and in line 13, the phrase “a direction into/out” should be changed to “a direction into or out” for clarification.
In regards to claim 6, line 1, the phrase “The coupler-actuator assembly” should be changed to “The coupler-actuator assembly in combination with the powered latch system.”
In regards to claim 7, line 8, the phrase “a plurality of gear sectors one or more of which are” should be changed to “a plurality of gear sectors, each of which is,” and in line 9, the phrase “of the associated gear sector” should be changed to “of itself.”
In regards to claim 9, lines 1 and 2, the phrase “wherein the coupler-actuator assembly further comprises” should be changed to “further comprising” because the one or more latch assemblies are not part of the coupler-actuator assembly, but coupled to the coupler-actuator assembly, and in line 5, the phrase “from/secure” should be changed to “from or to secure” for clarification.
In regards to claim 10, the claim should read as follows: “The hatch lid assembly of claim 9, wherein the one or more slider racks comprises a pair of connected slider racks, the one or more connecting rods comprises a pair of opposed connecting rods, each coupled to a corresponding one of the pair of connected slider racks within the housing, and the one or more latch assemblies comprises a pair of opposed latch assemblies, each coupled to a corresponding one of the pair of opposed connecting rods outside of the housing.”  The current language suggests that the device includes pairs of slider racks, connecting rods, and latch assemblies in addition to the one or more slider racks, connecting rods, and latch assemblies of claims 7-9, whereas, the specification provides support for the one or more slider racks to comprise a pair, the one or more connecting rods to comprise a pair, and the one or more latch assemblies to comprise a pair.
In regards to claim 11, line 5, the phrase “an actuating gear sector” should be changed to “the plurality of gear sectors comprises an actuating gear sector” and the semi-colon following the phrase “a common axis” should be replaced with a comma, in lines 11 and 12, each instance of the phrase “the another common axis” should be changed to “the other common axis,” and in line 13, the phrase “a direction into/out” should be changed to “a direction into or out” for clarification.
In regards to claim 13, line 10, the phrase “a plurality of gear sectors one or more of which are” should be changed to “a plurality of gear sectors, each of which is,” and in line 11, the phrase “the associated gear sector” should be changed to “itself.”
In regards to claim 15, lines 1 and 2, the phrase “wherein the coupler-actuator assembly further comprises” should be changed to “further comprising” because the one or more latch assemblies are not part of the coupler-actuator assembly, but coupled to the coupler-actuator assembly, and in line 6, the phrase “from/secure” should be changed to “from or to secure” for clarification.
In regards to claim 16, the claim should read as follows: “The hatch lid assembly of claim 15, wherein the one or more slider racks comprises a pair of connected slider racks, the one or more connecting rods comprises a pair of opposed connecting rods, each coupled to a corresponding one of the pair of connected slider racks within the housing, and the one or more latch assemblies comprises a pair of opposed latch assemblies, each coupled to a corresponding one of the pair of opposed connecting rods outside of the housing.”  The current language suggests that the device includes pairs of slider racks, connecting rods, and latch assemblies in addition to the one or more slider racks, connecting rods, and latch assemblies of claims 13-15, whereas, the specification provides support for the one or more slider racks to comprise a pair, the one or more connecting rods to comprise a pair, and the one or more latch assemblies to comprise a pair.
In regards to claim 17, line 5, the phrase “an actuating gear sector” should be changed to “the plurality of gear sectors comprises an actuating gear sector” and the semi-colon following the phrase “a common axis” should be replaced with a comma, in lines 11 and 12, each instance of the phrase “the another common axis” should be changed to “the other common axis,” and in line 13, the phrase “a direction into/out” should be changed to “a direction into or out” for clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 7, and 13, it is unclear how possibly only one or some of the plurality of gear sectors can be only partially-toothed.  Specifically, the term “gear sector” already requires that the gear is partially-toothed, and the specification only provides support for all of the gear sectors to be partially-toothed.  Therefore, each of the plurality of the gear sectors is only partially-toothed, and will be examined as such.  See claim objections above.
In regards to claim 5, the relationship between the “plurality of gear sectors” recited in claim 1 and the actuating and receiving gear sectors recited in claim 5 are unclear from the claim language.  It is understood from the specification that the plurality of gear sectors includes the actuating and receiving gear sectors, and will be examined as such.  See claim objection above.
In regards to claim 11, the relationship between the “plurality of gear sectors” recited in claim 7 and the actuating and receiving gear sectors recited in claim 11 are unclear from the claim language.  It is understood from the specification that the plurality of gear sectors includes the actuating and receiving gear sectors, and will be examined as such.  See claim objection above.
In regards to claim 17, the relationship between the “plurality of gear sectors” recited in claim 13 and the actuating and receiving gear sectors recited in claim 17 are unclear from the claim language.  It is understood from the specification that the plurality of gear sectors includes the actuating and receiving gear sectors, and will be examined as such.  See claim objection above.
Claim Interpretation
In regards to claims 1-6, the preamble of claim 1 recites that the coupler-actuator assembly is for use with a powered latch system, with the powered latch system recited merely as an intended use, however, claims 3 and 4 positively recite latch assemblies of the powered latch system.  Consequently, it cannot be determined whether the applicant intends to claim the subcombination of the coupler-actuator assembly or the coupler-actuator assembly in combination with the powered latch system.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with that of the dependent claims (see claim objections above).  If the intent is to claim the subcombination, then the dependent claims must be amended to remove positive recitation of the combination.  Applicant’s invention in regards to the scope of the claims must be clearly established by the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boenkendorf et al. (EP 2339100 A1) in view of Ottolini (US Pub. No. 2019/0153769 A1).
In regards to claims 1, 7, and 13, Boenkendorf et al. discloses a coupler-actuator assembly in combination with a powered latch system (latch system including rod exclusions, Paragraph 36 of Computer Generated Translation), the coupler-actuator system comprising: a housing 1; an actuation mechanism (Figure 1) disposed within the housing and coupled to a handle (Paragraph 35 of the Computer Generated Translation), wherein the actuation mechanism comprises a plurality of gear sectors 18 and 19, each of which is only partially-toothed in one complete rotation of itself (Figures 2-9); and one or more slider racks 9 and 10 disposed partially or wholly within the housing and coupled to the actuation mechanism.
Boenkendorf et al. fails to disclose that the coupler-actuator assembly includes a motor and that the coupler-actuator assembly is used with a hatch lid of a storage compartment of a vehicle.  Ottolini teaches a coupler-actuator assembly (Figure 2) in combination with a powered latch system (latches 50) of a hatch lid 16 of a storage compartment 10 of a vehicle, with the coupler-actuator assembly including a motor 22 disposed partially or wholly within and coupled to a housing 21, with the housing adapted to be disposed partially or wholly within and coupled to the hatch lid or within the storage compartment (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the coupler-actuator assembly on a hatch lid, since the coupler-actuator assembly of Boenkendorf et al. is capable of being used with a latch system to latch the hatch lid.  Furthermore, it would have bee obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a motor to actuate the actuation mechanism of Boenkendorf et al. since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
In regards to claims 2, 8, and 14, Boenkendorf et al. in view of Ottolini one or more connecting rods 5 and 6 disposed outside of or partially within the housing and coupled to the one or more slider racks (Figure 1), wherein the one or more connecting rods are adapted to be disposed adjacent to or partially or wholly within the hatch lid or the storage compartment (Figure 2 of Ottolini).
In regards to claims 3, 9, and 15, Boenkendorf et al. in view of Ottolini teaches one or more latch assemblies (rod exclusions in Paragraph 36 of the Computer Generated Translation of Boenkendorf et al.) disposed outside of the housing and coupled to the one or more connecting rods, wherein the one or more latch assemblies are adapted to be disposed adjacent to or partially or wholly within and coupled to the hatch lid or the storage compartment (Figure 2 of Ottolini), wherein, when actuated, the one or more latch assemblies are adapted to release the hatch lid from or to secure the hatch lid to the storage compartment (Paragraph 36 of the Computer Generated Translation of Boenkendorf et al.).
In regards to claims 4, 10, and 16, Boenkendorf et al. discloses that the one or more slider racks comprises a pair of connected slider racks (Figure 1), the one or more connecting rods comprises a pair of opposed connecting rods (Figure 1), each coupled to a corresponding one of the pair of connected slider racks within the housing, and the one or more latch assemblies comprises a pair of opposed latch assemblies (Paragraph 36 of the Computer Generated Translation), each coupled to a corresponding one of the pair of opposed connecting rods outside of the housing.
In regards to claims 6, 12, and 18, Boenkendorf et al. fails to disclose a sensor disposed within the housing and operable for sensing an actuation state of the actuation mechanism.  Ottolini teaches a sensor 62 disposed within the housing and operable for sensing an actuation state of the actuation mechanism (Paragraphs 46 and 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a sensor within the housing to sense an actuation state of the actuation mechanism of Boenkendorf et al. in order to monitor the state of the actuation mechanism and provide a more automated device.
Allowable Subject Matter
Claims 5, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 5, 11, and 17.
In regards to claims 5, 11, and 17, Boenkendorf et al. (EP 2339100 A1) fails to disclose that the actuation mechanism comprises: a worm screw coupled to the motor; a worm gear coupled to the worm screw; the plurality of gear sectors comprises an actuating gear sector coupled to the worm gear along a common axis, and a receiving gear sector adapted to be coupled to the actuating gear sector; and a synchronizing pinion coupled to the receiving gear sector along another common axis and coupled to the one or more slider racks; wherein rotation of the worm screw by the motor rotates the worm gear about the common axis, which rotates the actuating gear sector about the common axis, which selectively rotates the receiving gear sector about the other common axis, which selectively rotates the synchronizing pinion about the other common axis, which selectively translates the one or more slider racks in a direction into or out of the housing.  The examiner can find no motivation to modify the device of Boenkendorf et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claims 5, 11, and 17, Loperfido (EP 1369547 A1) discloses an actuation mechanism comprising: an actuating gear sector (half portion of component 7 with teeth C, Figure 2) rotatable about a common axis; a receiving gear sector (half portion of component 3 having teeth C, Figure 2) adapted to be coupled to the actuating gear sector; and a synchronizing pinion (half portion of component 3 with teeth B, Figure 2) coupled to the receiving gear sector along another common axis and coupled to one or more slider racks 9.  Sakagami (JP 03286076 A) teaches a worm screw (6 of Sakagami) coupled to a motor 7; a worm gear (8 of Sakagami) coupled to the worm screw; and an actuating gear sector 9 coupled to the worm gear along a common axis (Figures 1 and 2).  The combination of Loperfido in view of Sakagami fails to teach that the actuating gear sector selectively rotates the receiving gear sector, which selectively rotates the synchronizing pinion, as required by the claims.  The synchronizing pinion of Loperfido is rotated by the actuating gear sector, and then this rotation of the pinion causes rotation of the receiving gear sector, not the other way around, as required by the claims.  The examiner can find no motivation to modify the device of Loperfido in view of Sakagami without employing improper hindsight reasoning and without destroying the intended structure of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of applicant’s amendments to claims 1, 7, and 13, new rejections under 35 U.S.C. 112(b) and 103 are set forth in the current Office Action.
The examiner appreciates applicant’s amendments to the specification, and therefore, the objection to the specification set forth in the previous Office Action is withdrawn.
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 10, 2022